Question Time (Commission)
The next item is Question Time (B7-0211/2010).
The following questions are addressed to the Commission.
Part one
Subject: Communication providing for a higher target for greenhouse gas emission cuts
A few days ago, the Commission released to the media a communication to Parliament, the Council, the Economic and Social Committee and the Committee of the Regions in which it raised the possibility of increasing the target for greenhouse gas emission cuts to be met by 2020 under the climate and energy package from 20% to 30%.
A number of remarks need to be made on this proposal. First, lowering the costs involved in cutting emissions would give a much-needed breather to national budgets, which the Member States are currently struggling to balance. Second, greenhouse gas emission levels have been falling sharply as a result of the recession, although they may be expected to rise again as we emerge from the crisis and production is scaled up. As a result, the cost of making cuts will rise again. Third, it is questionable whether this is the appropriate moment to raise the target, as this would precipitate a fresh increase in reduction costs, which, at a time when we are just starting to emerge from recession, could meet with understandable resistance from the business world.
What is the Commission's reaction to the above remarks?
Member of the Commission. - I will promise to start answering very briefly because the document to which the honourable Member refers is not a document adopted by the Commission and its release was not authorised, but later this month, the Commission intends to adopt the Communication to the Council and the Parliament assessing the benefits and the costs of the EU stepping up to a target of 30% reduction of greenhouse gas emissions.
This communication was actually requested by the Environment Council in its conclusions dated 15 March this year. So, needless to say, we have had a very short time, but we think it is an important debate; afterwards, there will, of course, be a lot of details that we have to look at more closely. In addition, this communication will present, as requested under the ETS Directive, an analysis of the situation of energy intensive sectors that it has been determined are exposed to a risk of carbon leakage in the light of the outcome of Copenhagen.
But let me just say one thing very clearly. It is not the intention of the Commission to take a decision to go to 30% the day after this communication has been presented. It is just one step to try to ensure that, when we have the discussions on these reduction targets, we have a very informed foundation to take this discussion forward from. That is the purpose of this - to give us the analysis, the costs, the figures and the calculations, so that we can have an informed debate. I really hope that Parliament will also take part in this debate.
The document indicates that increased greenhouse gas emission cuts in Central and Eastern Europe will be of fundamental significance for achievement of the new target. It is true the Commission does note that such measures will require significant financial outlays, but it wants to look for this money in the structural funds for these countries. In other words, this would depend on redirecting means earmarked for other purposes, in particular, for reducing disparities in development between European Union Member States and the standard of living in these states, and would, for example, take place at the cost of development of the road infrastructure in the countries of Central and Eastern Europe.
Member of the Commission. - I hope the honourable Member will respect the fact that I will not go into detail about one draft out of many that has been leaked. It would not be appropriate for me to do so.
I said during my hearing at the European Parliament that we should take care that when we spend European Union money for different purposes, we also ensure that the different projects - infrastructure was mentioned for instance - are being climate-proofed. I do not, however, think that anybody can give an answer at this stage as to exactly how we would do that if we were to go to a 30% reduction by 2020. Instead, we are trying to provide an analysis and invite the Members of Parliament and the Council, among others, to take part in the debate.
(RO) We voted today on the report on the amendment to the Energy Performance of Buildings Directive. This is only the beginning of a new process where we can actually cut emissions and energy consumption in buildings significantly. As my fellow Member has also said, we still need funds. I hope that we have your support for a significant increase in the allocation rate from the ERDF for energy efficiency in housing, as well as for the creation of a fund, starting in 2014, for improving energy efficiency in the industrial sector too.
Commissioner, does not the original question demonstrate the scale of the problem you face when addressing this issue? Many Members here and many governments represented in the Council just do not accept the need for urgent action to prevent climate change. It is easy for them to sign up to pious resolutions at a time of economic prosperity, but, now that is not the case, they are reluctant to sign up to practical action. Do you not need to address the problem of climate change denial if you are to raise our ambitions?
Member of the Commission. - Firstly, I would like to study whatever you have agreed today on energy efficiency in buildings. There are many ways to cope with improved efforts there.
There are also some alternative financial models that can be used so that it would be in the interest of those taking care of the buildings to make them much more energy efficient. There will be many ways of doing that - not necessarily requiring funds - and I would be happy to look into that.
I agree very much with the questioner that one of the areas where we can do so much more in Europe would be within the field of energy efficiency and buildings. There is such a huge potential there and it is just stupid that we use a lot of energy that none of us really benefit from because we are not using it efficiently enough.
In response to Chris Davies, and regarding climate change deniers: I try to address it when I meet it. Despite all the discussions - and particularly in the United Kingdom you have a huge discussion on this with East Anglia and, although the IPCC should be better at correcting errors when they find them - to this day, I have seen nothing that really goes against the main finding of science, namely that we have to address this issue and we have to be serious about it.
I think there are so many other reasons - which climate sceptics should also agree with - that it is so important to do something with energy efficiency and energy technologies. If Europe is not ambitious here, I am very much afraid that we will lose the growing markets of this century to our competitors. Carbon leakage is not a case where if we do things, we risk losing jobs. I am really afraid that if we are too hesitant over the next number of years, we risk losing jobs on a very large scale. I am very happy to see that the new British Government also seems to be very keen on being ambitious in the field of climate change. I think that is very crucial to all of us.
Subject: Action by the Commission on copyright
Article 118 of the Treaty on the Functioning of the European Union (TFEU), which gives the Union competence to legislate in the field of intellectual property rights, stipulates that: 'in the context of the establishment and functioning of the internal market, the European Parliament and the Council, acting in accordance with the ordinary legislative procedure, shall establish measures for the creation of European intellectual property rights to provide uniform protection of intellectual property rights throughout the Union and for the setting up of centralised Union-wide authorisation, coordination and supervision arrangements'.
The lack of a single EU legal framework governing copyright is a major barrier to the development of an internal market in copyrighted goods.
What initiatives does the Commission intend to take in the area of copyright, pursuant to Article 118 of the TFEU?
I would firstly like to thank Mrs Geringer de Oedenberg for her question. It goes right to the heart of the current debates on copyright and the Internet.
Unfortunately, too often, copyright is presented as an obstacle to the creation of a single digital market. I think that is unfair. Copyright allows the creator to sell what he has created and guarantees him a return on his investment. Moreover, that is not just true in the realm of cultural creation, which Mrs Geringer de Oedenberg knows so well. It is also true in the field of industry, of creation, of industrial innovation; a return on the investment, thanks to which the creator will then be able to go on creating other works and new content. This economic model, which underpins copyright, has existed for many hundreds of years, but rights management has evolved naturally with technologies, radio, television, cable, satellite, and, today, the Internet. Each time, new technologies have enabled us to switch to new economic models that have led to a change in the use and commercialisation of copyright.
Mr President, ladies and gentlemen, rather than propose some radical copyright amendments, I want to protect creation while also searching for a legal framework that will allow for the emergence of new economic models. I announced that when I appeared before you on 13 January, and this is precisely the principle that will guide my action. Furthermore, this is the role that I envisage, with you, for the European legislator. The digital agenda adopted by the Commission on 19 May, at the dynamic instigation of my colleague and friend, Mrs Kroes, contains my roadmap, which covers copyright and the Internet.
Moreover, this year, I will take three initiatives along these lines. Firstly, a proposal for a framework directive on collective copyright management. The idea here is firstly to enable collective management societies to organise themselves better in order to offer new Internet services, such as made-to-measure directories, or one-stop shops. On the other hand, the aim is also to align the rules on the governance, transparency and supervision of collective management societies so as to allow for more transparent pricing and returns for members of collective management societies.
Secondly, a directive on orphan works: the objective is to create the necessary legal certainty to support the efforts to digitise our cultural heritage. I am thinking about a European definition of orphan works.
Thirdly, I will present a green paper on audiovisual content and the Internet. Here, it is a question of analysing the conditions for the emergence in Europe of new video-on-demand services. In 2011, we will launch a dialogue with the various interested parties on subjects that have an impact on the emergence of new value-added content services on the Internet so that we can ascertain how to clarify the existing rules. The idea is to see what role technology can play in identifying and paying for digital content, to identify the issues surrounding the digital media, and to know how to combat the black economy of Internet piracy more effectively. My method will be simple: I want to listen to the various interested parties while proposing action to you. I want a Europe that allows for the emergence of new economic models. I have no preconceived idea of the type of intervention that will be needed, legislative or otherwise. Neither am I dogmatic or deluded about the chances of finding one-size-fits-all solutions. However, I would like to use this new process of recovery of the internal market and of the digital agenda - which, incidentally, Mr Monti spoke of in his report - to develop a real economic policy for the cultural sector in Europe.
I welcome the initiatives being taken by the Commission. I have a supplementary question concerning the 2008 Green Paper entitled 'Copyright in the Knowledge Economy', in which the Commission admits that the current system of optional exceptions to copyright protection put in place by the 2001 directive is not fulfilling its purpose, in other words, that it does not facilitate distribution of works protected by copyright and does not reflect a balance between the rights of authors and the rights of people who use their works.
Furthermore, what is important is that mandatory exceptions to copyright protection are highly necessary for libraries, for making works available to blind people and also for distribution of orphan works. I would like to ask what initiatives the Commission is planning to present in the near future in relation to these exceptions to copyright protection?
Mrs Geringer de Oedenberg, you also asked me about a point that I would like to confirm, about how the Commission will act; you would like it to make a statement on the use of Article 118 of the treaty. I can confirm that, on this point, this is not the approach that we have chosen. Our preferred approach is to create a regulatory framework favouring pan-European copyright licences. This is a pragmatic approach that would allow us to achieve the desired results in a more effective way than the introduction of a new unique and centralised copyright. Moreover, I would say that this Green Paper is very important and must enable us to ask many questions, and to move ideas forward. In particular, I am thinking about the question of the partially sighted.
You wonder why we are not more ambitious as regards the creation of a single European copyright. The biggest obstacle to the introduction of an EU copyright, Mrs Geringer de Oedenberg, is that it would absolutely have to take precedence over national copyright in order to be effective. In other words, the European Union copyright should prevail over national copyright, which frankly seems difficult to sell, both culturally and politically. Even if such an approach were accepted by the Member States, it would have a rather limited impact because it could not be applied to old works. It could only be applied to recently created works. Therefore, the new copyright would not apply to all pre-existing musical compositions.
I also said why I wanted to work on a directive concerning orphan works. However, before arriving at a definitive wording of this draft directive, I will be careful to consult those MEPs, yourself included, who are most involved in this issue.
(RO) I would like to ask you if you are intending to revise the directive on copyright and related rights in the information society. I am asking this as we need legal certainty. Unfortunately, exceptions have been interpreted in different ways in different countries, which has resulted in different decisions on the same matter in different Member States. This is why I believe that it is useful for us to carry out a review, especially in the light of the new Treaty of Lisbon.
Mrs Ţicău, to answer your question very clearly, for the time being, we do not intend to amend the catalogue of exceptions in the 2001 directive. We have adopted an approach that I believe is pragmatic and progressive, with these three initiatives that I mentioned on collective management, orphan works and the Green Paper, and it is therefore in that framework that we will deal with the concerns you express. However, we do not intend to amend the catalogue of exceptions.
Subject: The EU's State aid map
Would the Commission be open to a wholesale review of the EU's State aid map for the period 2007-2013?
While there will be a review this year, is it true that the State aid map review only allows a form of 'exchange' as opposed to redesignating regions to reflect new economic realities following the financial crisis?
The current State aid map was agreed based on statistics from 2006. The European economy is now radically different. Would the Commission accept that this fact represents a weakness in the current map and how does it feel it can be addressed?
Member of the Commission. - I have been asked by Mr Almunia to answer this question.
In order to ensure continuity of the regional development effort, the Commission decided in 2006 that the list of regions designated by Member States as part of the regional aid maps should apply through the whole period 2007 to 2013. However, the Commission recognised in its guidelines for national regional aid that situations might arise where adjustments are necessary and, in accordance with point 104 of the guidelines, Member States were therefore offered the possibility to proceed to a mid-term review of the regional aid maps regarding regions designated under Article 107(3)(c) of the Treaty on the Functioning of the European Union.
Three out of seventeen Member States concerned by the mid-term review have decided to use this possibility. Under the mid-term review, Member States can replace up to half of the regions at present eligible for regional aid by newly designated regions. Under certain conditions, it is also possible to increase the aid intensities for regions already designated under the original regional aid map. As part of the mid-term review, the eligibility of the newly designated regions, and of the possible increases in aid intensities, is assessed on the basis of the average of the most recent years of the Eurostat data as regards gross domestic product per capita and unemployment at the relevant NUTS level 3 region. This helps to ensure regional investment aid is targeted towards the economic development of regions which are disadvantaged in relation to the national average.
The fact that only three of the Member States concerned by the mid-term review have decided to notify amendments to the regional aid maps seems to suggest that the majority of the Member States consider that the economic crisis has not substantially affected the set of regions in need of development aid.
author. - Thank you very much for your reply. I find it amazing that only three states have actually applied. It is unbelievable.
I come from a region where we have lost thousands of jobs: Dell - 3 000 jobs; and, just today, 800 jobs have been lost through the pharmaceutical company Pfizer, 300 of them in my area, which is the south of Ireland, and that has a Gross Grant Equivalent of zero per cent. Our government has reapplied, and I am hoping that that will change, because, if it does not, it ensures that the government cannot apply really active measures from a state point of view to bring in larger companies. That to me is very regressive and needs to change. So I will actively look for the Commission to pursue a different strategy, because I believe that the State aid map is out of date.
Member of the Commission. - It might indeed be strange, as the honourable Member has pointed out, that only three Member States have asked for this mid-term review. However, that is the case according to the figures we had this morning.
Of course, many Member States and many regions are severely affected by the economic crisis, but maybe some Member States are finding that there are other ways and other means to handle this because, as we have seen, very few have asked for this review. Seventeen Member States were given the possibility but only three have done so.
I think the honourable Member would agree with me that the basic purpose of the long-term programme is, of course, that we should have continuity for the regions in order to plan for the long term. There are of course other means of addressing the crisis than this, but I am sure that Commissioner Almunia is willing to discuss this with you further on a later occasion.
Part two
Subject: EU-Ukraine police cooperation
How is cross-border police cooperation developing between the EU and its most important neighbour to the east, Ukraine, and what measures is the Commission planning to take to step up cooperation?
Member of the Commission. - Thank you, Mr Posselt, for your question on a very important subject. Cross-border police cooperation with countries which are neighbours of the European Union is primarily a competence of the Member States. However, the European Union supports bilateral cooperation between the Member States and Ukraine mainly through the operation of Europol. On 4 December 2009, an agreement on strategic cooperation between Europol and Ukraine was signed that will allow coordination of the work to fight against international organised and serious crime and terrorism. However, the strategic agreement does not allow the exchange of personal information on suspects. That can only be exchanged with countries who have concluded an operational agreement with Europol, and, before such an agreement can be concluded, Ukraine needs to adopt a law on personal data protection and to ratify the 1981 Council of Europe Convention on the Protection of Individuals with regard to Automatic Processing of Personal Data and its Protocol.
This is part of a broader Commission priority to see Ukraine establish a personal data protection regime in line with European standards. That would allow the establishment of an actual independent data protection supervision authority, which could be supported by technical and expert assistance from the EU. The EU also supports financial police cooperation with Ukraine through a twinning project, increasing the capacity of the Ukrainian police and the European Union Border Assistance Mission (EUBAM). And last year EUBAM, with the cooperation of FRONTEX, with OLAF and the South-East European Cooperation Initiative, supported the Nikoniy Joint Border Control Operation to improve cooperation between the Ukrainian and the Moldovan police forces in fighting cross-border crime and irregular migration.
I just wanted to ask what the situation is with regard to supporting police training and reinforcing the justice and interior authorities in Ukraine. Does this take place as a focal area in the context of the Eastern Partnership, and are the Commission and also the European Police College involved? Or does this only take place at the Member State level?
Member of the Commission. - We are, of course, in constant dialogue with Ukraine on this issue. My colleague, Commissioner Štefan Füle, has presented a matrix of cooperation and I am very much involved in this as well. It does cover home affairs in order to see how we can help the Ukrainian authorities to develop on these matters and how we can deepen our cooperation further. This will also be dealt with in a meeting with the Ukrainian authorities in only a few weeks time.
Police cooperation and education as such are not foreseen in the immediate future but that could, of course, be discussed once Ukraine has carried out the necessary reforms. We are open to cooperation with them. They are an important neighbour. We have lots in common. We have common challenges concerning cross-border crime, so it would also be good for us if we could engage further in this. Of course, the Ukrainians also need to improve, but we are there and are ready to help and assist them, and we will see what this will lead to in the longer term.
Subject: Spiralling crime rates in Europe
According to Eurostat data published a few months ago, there has been a major increase in the level of crime and violence in Europe directly linked to the economic crisis and therefore affecting with particular frequency those countries facing the most serious economic problems.
Does the Commission intend to take bolder steps with a view to achieving more effective cooperation between the Member States in preventing and combating crime in Europe, given the need to defend the individual liberties of European citizens?
Member of the Commission. - The most recent edition of Eurostat crime and criminal justice statistics that was published date back to 29 May; it covers the period from 1998 to 2007 and it does not indicate the increase described by the honourable MEP. The Commission nevertheless acknowledges that organised crime is a threat to citizens and the economy throughout the European Union.
The Commission is committed to come up with relevant proposals, and to implement the actions to prevent and to combat various forms of criminal activities, organised or otherwise. This is why these objectives are part of the Stockholm Programme comprehensive framework for EU action on the citizens, justice, security and migration policy for the next five years. Recently, the Commission adopted the Stockholm Action Plan and I think my colleague, Vice-President Reding, was here just half an hour ago to present it and discuss it with this plenary.
Furthermore, before the end of this year, the Commission will present a communication on the internal security strategy and that will contain concrete proposals and threat assessments for the coming five years. Of course, organised crime will be included in this.
Common threats require common responses, so common tools should be effectively used by all Member States, public authorities and private organisations. Let me mention three types of crime which are truly European and also have an international dimension: trafficking in human beings, cyber crime and identity theft. The Commission is determined to reinforce cooperation in this and is also preparing operational and legislative proposals on this. We will do this in cooperation with Member States, with the European Parliament and with NGOs and the private sector.
Dialogue coordination and operations are key words for the future; sharing best practices, standards, guidelines, developing training and research should increase mutual effectiveness and understanding. The cooperation with candidate and third countries is important to tackle crimes effectively.
I would like to underline that an ambitious approach in the decision-making process depends on the political willingness of Member States. The effective and efficient implementation of the adopted measures depends on the national resources allocated to achieve objectives. The Commission can support Member States by financial programmes to cooperate at a European level.
As you all know, the Lisbon Treaty provides the European Parliament with new competences in this field, and I would like to stress your responsibility and important role in shaping security in the European Union.
I thank the Commissioner for her reply. I wrote Parliament's report on the European Central Bank last year and one of the issues I raised was the significant increase in EUR 500 notes, and I think the EUR 200 notes as well, but significantly EUR 500 notes. I raised the possibility that these were being used for money laundering purposes, for criminal purposes. I understand now from the United Kingdom that there are real concerns about this.
Could I invite the Commissioner to take up with the European Central Bank the concerns I have raised to see who it is who is using such large quantities of EUR 500 notes? I have to say there has to be a reasonable suspicion of tax evasion or perhaps other criminal activity.
Member of the Commission. - I just want to thank the honourable Member for this information. I will certainly look into it and see whether we can track some patterns in this. For the moment, I am not in a capacity to answer this but I will certainly look into it and thank you for suggesting this.
Thank you, Commissioner, for your reply. You were informative and honest in this particular reply in terms of the date up to which you have data, in other words, up to 2007. This question was put to you by me on 6 April 2010 and on 5 May 2010. As you know, three people tragically and needlessly lost their lives during peaceful demonstrations by Greek citizens claiming a better tomorrow.
I shall repeat the question in order to obtain a more specific reply. Does the Commission plan to make a more systematic intervention and to make recommendations to the Member States on these issues? Do you intend to collect data on these issues more directly and quickly, given that the problem appears to be getting worse, especially at this time, in numerous Member States?
Member of the Commission. - The Commission - and I myself - very much deplore the deaths of these three people in the riots recently, as described by the Member. It is always a tragedy when innocent people are affected by these issues. We deplore it, and our thoughts are with their families.
As you say, we need to refresh our statistics all the time, and Eurostat is looking at this. Hopefully, we will be able to have a better assessment some time soon. We do not plan any initiatives for the moment on this. These crimes and these deaths are horrible, but the Commission's competence is limited to cross-border crime and to facilitating cooperation between national authorities and European authorities. For the moment, there is no initiative planned in this regard.
Subject: A common EU visa policy
Under Article 77(2)(a) of the Treaty on the Functioning of the European Union, and pursuant to secondary legislation published on this legal basis, namely Council Regulation (EC) No 539/2001 of 15 March 2001 (as amended) determining the list of third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirement, Member States are bound to apply a uniform visa policy and reciprocity.
Does the European Commission understand 'common visa policy' solely to mean laying down uniform rules for third countries within the internal EU area? Or is it the case that this article of the Treaty on European Union - in addition to dealing with visa policy towards third countries - can also be understood as binding the European Commission and EU Member States to seek to achieve common conditions for all EU Member States in third countries?
Member of the Commission. - The visa policy of the European Union is harmonised and it is a common policy. It is based on three legal instruments applicable to Member States, namely Regulation (EC) No 539/2001, listing the third countries whose nationals are subject to visa requirements and those who are not; secondly, the visa code covering all procedures and conditions for issuing short-stay Schengen visas; and finally, Regulation (EC) No 1683/95 establishing the uniform format for visas. These rules apply to nationals of all third countries subject to visa requirement.
The first Regulation I referred to establishes a list of third countries whose nationals must be in possession of visas when crossing external borders; this is the so-called 'negative' list. There is also the positive list: those nationals who are exempt from that requirement on the basis of different criteria, amongst which reciprocity is a basic principle. This Regulation is applicable to all EU Member States except for the United Kingdom and Ireland and also to Iceland, Norway and Switzerland.
In accordance with the principle of reciprocity, the EU considers that, in the case of nationals from third countries who are exempted from the visa requirement for travelling to the EU Member States, the third country should provide reciprocal treatment for the EU citizens by exempting them from the visa requirement when travelling to that country. When a third country on the positive list maintains or introduces a visa obligation for nationals of one, two or more Member States, the reciprocity mechanisms apply. This is the framework in which the Commission could take steps to obtain the restoration of the visa-free travel by the third country, or if that is not achievable, to propose retaliatory measures on the temporary restoration of the visa requirement for nationals of that third country.
This system has proven to be quite efficient, as the steps taken by the Commission and drawn up in the periodical reciprocity report show, and under this reciprocity mechanism, applicable since 2005, 75 cases of non-reciprocity concerning 13 third countries of the positive list were notified by Member States. Since then, reciprocity has been established with most of these 13 countries, such as Japan, Panama, Singapore, Australia, Uruguay and Costa Rica, and recently the Commission concluded negotiations on a visa waiver with Brazil, and that will be submitted to you and to the Council very soon.
Problems of non-reciprocity continue to exist for certain Member States vis-à-vis the US and Canada, and this is something that we always bring up with these countries.
The mechanism does not apply in case a third country on the negative list maintains or imposes the visa obligation only on nationals of one or more member countries, or when the third country applies different conditions for citizens of different Member States. The community acquis does not contain rules for such cases and does not provide a specific mechanism, so it is very difficult for the EU to intervene.
Commissioner, if the European Commission is the guarantor of the common visa policy, and if this policy is based primarily on the principle of reciprocity, how long specifically does the Commission intend to go on tolerating the unprecedented, asymmetric visa regime introduced by a third country, namely Canada, against an EU Member State, namely the Czech Republic?
Member of the Commission. - I am, of course, very familiar with the case that the honourable Member is referring to, and the Commission has been extremely involved in this.
The Canadian authorities have established an office in Prague - that is one condition that we imposed on them - and they are also establishing a roadmap towards restoring visa freedom again. We have had several high-level meetings with Canada, the Czech Republic and the Commission in order to outline the steps that need to be taken. The Canadians have said that they will change their law and they will submit it very soon to their Parliament in order to change it. We are in dialogue with them and with the Czech authorities in order to make sure that the dialogue is still there, that there is a constructive atmosphere, and that we can move towards a solution to this. It will be discussed again by the Member States in the Council at the beginning of June.
I am sorry that this conflict has not been solved yet but I can assure the honourable Member that we are trying, together with our Czech colleagues, to find a solution to this as soon as possible.
Subject: Unresolved issues in the Turkey-EU Joint Statement of 5 November 2009
Bearing in mind:
the Joint Statement issued by Mr Atalay, the Turkish Minister of the Interior, Mr Barrot, Vice-President of the Commission, and Mr Billström, representing the EU Council Presidency, on 5 November 2009, in particular, point (3) which refers to the resumption of the formal negotiations on the Turkey-EC readmission agreement and point (5) which states that agreement has now been reached at technical level on the working arrangement between Turkey and Frontex;
the answer given by Ms Malmström, President-in-Office of the Council, to my question No. before the plenary sitting of the European Parliament on 16 December 2009; and
the constant harassment of Frontex aircraft by Turkish aircraft;
Will the Commission say: What stage has been reached in negotiations on point (3) of the Joint Statement? Is there any linkage with the discussions with Frontex? Is the harassment of Frontex aircraft linked to Turkey's refusal explicitly to recognise the EU's Aegean borders?
Member of the Commission. - I have a busy agenda today! I would like to recall that we have had a difficult history in negotiations with Turkey starting already with the mandate in 2002, but recently there have been very many positive steps. Last year, the Council conclusion on illegal immigration urged accelerating negotiations with Turkey, and, also last year, my predecessor, Mr Barrot, visited Turkey together with the Swedish Minister Billström. There was a joint statement at that time moving forward.
Since then, there has been progress. There have been several talks over the winter, and we are now very close to an agreement in negotiations on the readmission agreement with Turkey.
The Commission is confident that the agreed parts of the text are balanced and that they reflect our needs while addressing Turkey's concerns. We are working in order to finalise this text as soon as possible and we are in constant contact with the Turkish authorities.
The aim is to finalise this and to report on the outcome of the negotiations during the June Council. We will keep Parliament fully informed as it will be asked to grant its consent for conclusion once it is concluded.
On the Frontex arrangement, there is no formal linkage between the negotiation of the working arrangement and the EU-Turkey readmission agreement. Having said that, the Commission is taking the necessary steps in order to ensure overall coherence in addressing similar issues in both acts.
The Commission is not in a position to comment on the delimitation of the territory or the borders of a given Member State, as these issues are the sole responsibility of the Member States and the applicable provisions of international law. We would like to encourage Frontex and the host Member State to ensure that adequate information is provided to neighbouring third countries on the deployment of assets such as airborne means close to the borders before a joint operation is launched.
Commissioner, the difficulty in giving a clear reply to a string of similar questions makes me realise that these negotiations are, in any event, difficult and, to my mind, confirms the question that numerous political issues are being raised by the Turkish side which are making it hard to conclude the negotiations.
I would be most obliged if, as soon as these negotiations are concluded, as soon as there is an agreement, you would update us. I should also like to say the following: during the Turkish Prime Minister's recent visit to Greece, to Athens, a protocol was signed, a memorandum of cooperation with Greece on illegal immigration issues. What I want to ask you is this: can this memorandum, this - let us say - readmission agreement between Greece and Turkey replace the agreement between the European Union and Turkey which is being negotiated?
Member of the Commission. - Without knowing the exact details of the agreement made between Turkey and Greece, I think it shows the constructive mood that we are in as regards the Greek authorities on the one hand and the Turkish on the other.
There is a parallel negotiation going on with Turkey. We are, as I said, very close to wrapping these negotiations up. There has been a very constructive atmosphere and I think this shows the necessity for the European Union of achieving this and also the interest on the Turkish side in reaching an agreement with us on re-admission. This is, of course, to the benefit of everybody.
(EL) Commissioner, in other replies we have received, you expressly said that Frontex is negotiating technical issues with Turkey. I understand that. You recently told us in the Committee on Civil Liberties, Justice and Home Affairs, when you came and updated us on matters within your jurisdiction, that the final agreement with Turkey on illegal immigration issues was, as you said today, making good progress and was close to being wrapped up.
In this agreement between the European Union and Turkey, should there not also be provision for Frontex between the European Union and Turkey? Is Frontex not a very important factor in combating illegal immigration? I do not know how much you can tell us of what is included in the negotiations, but does common sense not tell us that there should, at this point, be provision for operation and actions by Frontex?
Member of the Commission. - I had the opportunity to address the Committee on Civil Liberties, Justice and Home Affairs last Monday and I repeat what I said at that time, namely, that progress is being made on the negotiations with Turkey.
Concerning Frontex and the border control of Turkey, they have reached an initial agreement on a draft working arrangement at a technical level. Discussions are being pursued by both parties and, for the time being, Frontex is awaiting a reply from Turkey in order to continue the discussions. Frontex is an important actor in this but, first of all, we need to get the agreement and then continue in parallel discussions with Frontex. I agree that there is a lot of room for cooperation here.
Subject: EU counter-terrorism policies and CIA rendition
A number of recent developments have shed more light on Member State involvement in the US rendition programme. A 2010 UN Joint Study has revealed that EU Member States colluded with and participated in activities relating to the CIA rendition programme and secret prisons.
Given these numerous abuses of power over the past eight years by Member States, and in the light of the Commission's proposed communication on a stocktaking of counter-terrorism policies, can the Commission provide details of specific measures it plans to take to ensure that EU counter-terrorism policies prevent such abuses in the future?
Member of the Commission. - Thank you to Sarah Ludford for this question. As you know, I have an interest in this and we have also cooperated in the past on this. It is needless to say that freedom and security go hand in hand, and respect for fundamental rights and the rule of law is at the heart of the European Union's approach to countering terrorism. Measures to fight terrorism must always be undertaken within the framework of full respect for fundamental rights, and the EU must be exemplary in this respect.
This is not only a legal requirement but also a key condition to ensuring credibility and legitimacy as well as for promoting mutual confidence between the national authorities, and confidence among the public at large. The Commission will therefore continue to follow an approach on counter-terrorism which seeks to combine operational and legal effectiveness and feasibility with a clear commitment to the respect of fundamental rights.
Practices referred to as renditions and secret detentions are a violation of human rights. The Commission has always stressed this, and it is up to the Member States concerned to commence or to continue in-depth, independent and impartial investigations to establish the truth. This is a positive obligation, deriving from the European Convention of Human Rights, in order to establish responsibilities and to enable victims to obtain compensation. We have, from the Commission side, encouraged Poland and Romania to carry out investigations into allegations of the existence of secret detention facilities, and we welcome the launch of criminal investigations in Poland in March 2008.
The Commission has also written to the Lithuanian authorities welcoming their proactive attitude in initiating investigations. As far as the debate on rendition flights and its implications for EU aviation policy are concerned, the Commission draws some lessons in the context of the communication of civil and business aviation from January 2008. Furthermore, the Single European Sky, which entered into force last January, provides additional measures for monitoring the actual movement of aircraft, and we will continue to follow this carefully - within our powers, of course.
In 2008, the Commission provided panoramic factual information in its public staff document on terrorism and fundamental rights. This is a synthesis of the replies from the Member States to the questionnaire on criminal law, administrative law, procedural law and fundamental rights in the fight against terrorism. All Member States have replied to this questionnaire, and we are right now, in addition, preparing from the Commission side a stock-taking exercise of the main EU measures and policy initiatives taken in the field of counter-terrorism until the entry into force of the Lisbon Treaty.
Counter-terrorism policy conducted at national level by Member States or the participation on the CIA rendition programme will not specifically be assessed in this context, but it is very clear what the Commission thinks about this, and we will continue to follow developments in Member States, including legal challenges brought against counter-terrorism measures in national courts, and to draw lessons from sustainable policy making at EU level.
author. - Commissioner Malmström, I think never has the phrase 'poacher turned gamekeeper' been more appropriate, and I always welcomed working with you on these issues.
I think what you said is somewhat encouraging in that it signals some strengthening in the oversight and mechanisms that the Commission will have for the future, but the fact is that there is the past. Member States participated in illegal CIA rendition, torture and disappearance, and there was a lack of oversight and accountability. There was a lot of rhetoric about human rights, just as there is now, but a huge gap between rhetoric and reality. We still do not have a full calling to account.
Are there things that the Commission, as guardian of the treaties, can think of that could still be done not only to try and make sure that Member States respect their obligations in the future, but how we can still get investigations - including, I very much hope, a proper public inquiry now under the new UK Government - to make sure that we know fully what happened in the past and what went wrong?
Member of the Commission. - I think the work done by the European Parliament on this aspect has been extremely important in shining a light on the rendition programme and showing what has been happening. This has created momentum, but also strong public opinion to find out the truth. As I said, the Commission has been urging and encouraging full, in-depth investigations in the countries affected and will continue to follow up and ensure these are really being carried out. The Single European Sky proposal is there to help us to further monitor this.
We will keep an eye on this and will continue to push for clarity. Besides that, there is not much concrete that the European Commission can do, but we are happy to work with the European Parliament in order to continue to push for clarity and to make sure that this is not something that would be part of the European policy against terrorism.
(PL) I would like to ask you, Mrs Malmström, for information on something which is, in my opinion, an important matter. The fight against terrorism - and, of course, we all know very well that we have to fight terrorism - also needs European states to cooperate with each other. In relation to this, I would like to ask the following question: do you observe that there is a greater tendency on the part of Member States of the Union in terms of cooperation, and is there also a greater tendency in terms of exchanging with each other the different and very important kinds of information necessary to combat terrorism? Have there been any positive changes I this respect?
Member of the Commission. - The fight against terrorism is, of course, one crucial element in the policy of the European Union. The main actions are being taken by national services, police authorities and national politicians. The European Union can support these initiatives, we can provide a certain legal framework, and we can make sure that the Charter of Fundamental Rights is respected. We have some funding, we can provide support for victims and we can encourage further cooperation.
My feeling is that there is a lot of cooperation going on between the Member States on this. Of course there is still the very sensitive issue of sharing intelligence. This is based on trust - or lack of trust sometimes. This has to be developed and it can only be done by harmonising and making sure that our European Union systems fully respect the rule of law and that they are trustworthy. This is an area where the European Union can help. In the Stockholm Programme and in the discussions leading to that, there was a clear willingness for Member States to strengthen cooperation - with each other, within the European Union, but also with third countries - in order to fight terrorism. This, of course, always has to be done with full respect for fundamental rights, and the CIA rendition programme is not part of this.
As they deal with the same subject, the following questions will be taken together:
Subject: Entrepreneurs and SMEs
In the light of the upcoming SME week (25 May - 1 June 2010) and the European Enterprise Awards (31 May), can the Commission give an update on the implementation of the Small Business Act particularly with regard to measures on investment readiness of entrepreneurs, improving their access to finance, reducing administrative burdens and, in particular, on Member States' initiatives and policy decisions to help SMEs tackle problems which hamper their development?
Subject: SMEs
Does the Commission have any plans to introduce measures to help existing SMEs across the EU who are struggling, and would the Commission consider introducing a special scheme to help young entrepreneurs trying to create successful SMEs in the Union, thus reducing the EU's reliance on FDI in order to boost industry?
Subject: SMEs and job creation
It is widely recognised that small and medium-sized enterprises are the key to reducing unemployment in Europe, yet they face a disproportionate regulatory burden when compared to larger companies due to economies of scale. If every SME in Europe could create one job tomorrow, this would have an enormously positive effect on employment levels.
What is the Commission doing to promote job creation through SMEs with, for example, regulatory reform and investment? What targets has the Commission set and how will it propose to monitor these targets?
Subject: European SME Week
Next week is the European SME week. Its aim is to promote entrepreneurship, innovation and competitiveness and to provide information concerning the work being done by the European Union and the authorities at all levels to support and fund micro-enterprises and small and medium-sized enterprises.
The greatest challenge being faced by small and medium-sized enterprises at the present is securing capital and funding. There are many small enterprises, small family businesses and start-ups which were very successful but are now vulnerable because they cannot secure capital. What can be done at European level to solve this problem?
Subject: Measures to reduce administrative costs for SMEs
Can the Commission outline what measures it is undertaking in order to reduce unnecessary administrative costs for small to medium-sized enterprises in the European Union?
Mr President, with your new Liberal hat on, could I ask you to clarify what questions will actually be taken? Will Question 33, in Part 3, be taken? We are all trying to attend several meetings. If you could clarify exactly the ones that will not be taken, it would be helpful.
I think it extremely unlikely that we will get to Question 33. If you are waiting for that, I would not do so.
Mr Tajani will now give a single reply and, after that, I will give the questioners - and other colleagues - the opportunity to ask a supplementary question.
May I make the point that we are going to finish at 20.30 because the staff and the interpreters have to have something to eat before we resume at 21.00.
Mr President, I have now been speaking in my new capacity for two years. Small and medium-sized enterprises continue to constitute a priority for the new Commission, which is convinced of the need to do everything it can to prevent the financial crisis becoming a social crisis that would chiefly affect small and medium-sized enterprises and their employees.
Since the adoption of the Small Business Act in 2008, substantial progress has been made. The Commission has adopted five legislative proposals relating to the Small Business Act, two of which have already been implemented: the block exemption regulation on State aid and the directive on reduced VAT rates; the other three, the directive on late payment, the directive on VAT invoicing and the regulation on a European private company statute, are still under discussion here in Parliament and in the Council.
The Commission has also set in motion the required non-legislative actions; an 'SME test' has now been introduced across the board for impact studies, to improve the quality of legislation. To give an example: the directive on late payment, and the exemption of micro-entities from accounting burdens.
Member States have also demonstrated a strong political desire to implement the Small Business Act: for example, they have made the 'SME test' part of national decision-making procedures, and small and medium-sized enterprises were amongst the main beneficiaries of the measures adopted by Member States in the context of the European recovery programme to deal with the crisis. For instance, the creation and extension of loans and guarantees to small and medium-sized enterprises was among the measures adopted to improve access to finances.
However, the chosen methods and the results obtained differ between States, and we therefore need to continue working on the implementation of the Small Business Act at national level. I therefore consider it crucial to pursue the courses of action undertaken, and ensure that the principles and recommended courses of action are implemented at both European and national levels.
The policy in favour of small and medium-sized enterprises is fully supported by the Europe 2020 strategy, is an integral part of many lighthouse initiatives envisaged and will be subject to a specific check when the strategy is implemented in Member States. One of the 10 supplementary guidelines proposed by the Commission calls on Member States to implement a series of measures for small and medium-sized enterprises, according to the principles of the Small Business Act.
The next stage will involve ensuring that Member States incorporate these measures in their national reform programmes. By the end of this year, we will have carried out an in-depth examination of the implementation of the Act, to measure the progress made and identify new courses of action that also take into account the Europe 2020 priorities. The main areas of action will include improving access to credit and innovation, encouraging the spirit of enterprise and promoting the internationalisation of small and medium-sized enterprises. Small and medium-sized enterprises, especially those managed by young entrepreneurs, will be among the main beneficiaries of these new initiatives.
Mindful of the difficulties that small and medium-sized enterprises currently encounter when trying to access finances, the European Commission has closely followed developments in the sector, collaborating particularly with the European Central Bank with the aim of carrying out regular surveys of the situation.
The Commission has also drawn up a series of programmes that offer financial support to help small and medium-sized enterprises to gain access to capital that they need to develop their activities. The Competitiveness and Innovation Framework Programme, for example, incorporates certain financial instruments developed in conjunction with the European Investment Fund, which provide incentives for risk operations and loan guarantee operations for enterprises. The Jeremie programme financed by the European Regional Development Fund offers a huge range of specific financial products to develop and strengthen small and medium-sized enterprises in European territory as a whole. Finally, the new European micro-finance instrument, a joint initiative between the Commission and the European Investment Bank, is specifically directed at micro-enterprises that have difficulty obtaining ad hoc financing.
Access by small and medium-sized enterprises to credit has also improved, due to an increase in the sum of credit lines granted by the European Investment Bank to the intermediary banks that are responsible for reallocating the sums to small and medium-sized enterprises in the form of loans. In 2009, the European Investment Bank granted a total amount of EUR 13 billion to financial institutions; the equivalent of a 55% increase over the previous year. For your information, more than 75% of the EUR 21 billion granted in 2008-2009 reached the small and medium-sized enterprises to which they were destined, that is to say, 50 000 small and medium-sized enterprises all over the Union.
A few days ago, the Commission also organised a high level conference where banks, risk capital funds and small and medium-sized enterprises came together; a meeting also attended by representatives from the European Parliament. This allowed us to examine the current market situation and to explore new ideas and strategies to improve access to finances for small and medium-sized enterprises. It was an important occasion for discussing possible courses of action to be undertaken to help enterprises in order to sustain recovery and economic growth.
One of the courses of action that was decided upon was the establishment of a permanent discussion forum with financial institutions, risk capital funds and representatives from small and medium-sized enterprises. Quarterly meetings will be chaired by the European Commission. The conclusions from this forum will constitute the first stage of a strategy intended to establish a plan of action to provide access to credit and capital for small and medium-sized enterprises in our Union.
Finally, I shall take advantage of this debate to inform Parliament that as part of the first European SME Week, more than 1 200 national, regional and local events will be held, concerning a wide range of issues affecting this sector. The SME week will take place between 25 May and 1 June, at the same time as the 2010 European Enterprise Awards ceremony, planned for 31 May in Madrid.
All this is to confirm to you my personal commitment to ensure that employment in our Union can be defended by offering support to small and medium-sized enterprises. The necessary restructuring of large-scale private industry will cause some jobs to be lost, and the only way we can bolster employment is by supporting the development of the small and medium-sized enterprises that represent the backbone of our European economy.
author. - I want to congratulate the Commissioner on progress achieved. However, Commissioner, you talked about one of the major problems as being access to capital, and you mentioned the European Investment Bank. It has distributed funds to Irish banks to distribute on to SMEs. However, a considerable amount is not being distributed, mainly because of the mismatch between the needs of SMEs - refinancing of some sort - and the European Investment Bank objective, which is money for medium-term investment. So I want to ask you if you agree that some measures need to be put in place for SMEs which will require refinancing, and what role the Commission could play. Furthermore, would you favour some kind of enterprise guarantee scheme, similar to what is in the UK?
Mr President, I agree completely with the Commission's statement that SMEs are very important, not only due to the number of jobs they create but also because they are more stable than large companies that come in and have no loyalty to the region or to the country.
I completely agree with my fellow Member Marian Harkin's statement that a lack of finance is the biggest hindrance at present, and the Commission has referred to this. As well as that, there is too much bureaucracy or 'red tape' in place.
author. - I want to ask the Commissioner if he will look at the non-direct financing aspects of the problems that SMEs are encountering.
For example, I do not know what it is like in your country, but in my country, there is no such thing as a bank manager any more. We are giving money to banks, but banks do not assess people on their track record, on their character and on the knowledge of their business. We got into the mess we are in because people were on automatic. To some extent, they are still on automatic. How do you win an election? One vote at a time. If we can get one job in every SME in Europe, we will end the unemployment crisis.
I ask you please to consult with the European Central Bank and European Investment Bank and try to bring your influence to bear to get us back to traditional bank managers who engage with SMEs and help them to develop their businesses. It will return a dividend.
The obvious question is, does the Commission actually believe that SME Week can deliver on its aims? Can I ask the Commission what action can be taken to ensure that the European Union and Member States create an environment in which entrepreneurs and family businesses can survive, develop and thrive and entrepreneurship is rewarded, not hindered, which is often the case in the present economic climate?
Mr President, I will be brief: I agree with the observations of all the Members of Parliament who have spoken in this debate.
As regards the European Investment Bank, I took immediate action after taking up my position as Commissioner for Industry and Entrepreneurship to meet President Maystadt and urge him to deliver the EUR 30 billion allocated to help small and medium-sized enterprises from the European Investment Bank. This is what I promised Parliament in my hearing, before it entrusted me with the job of Commissioner for Industry and Entrepreneurship.
To continue, the President's response was quite positive: he told me that, after an initial freeze, some EUR 6 to 7 billion of the EUR 30 billion allocated had reached the intended destination. I urged the President to speed up the delivery times.
There is also a problem concerning the banks in our area - a point raised by the last speaker - because the European banking system is quite diversified: not all banks are the same. Some banks engage in financial speculation, but fortunately, we still have a banking network where the manager knows the businessman who goes to ask for credit, and so he can trust him, and also knows that the money he invests will be reinvested in the bank, and that what happened in the United States will not happen here.
The meeting that I organised a few days ago, which was attended by many of your European Parliamentary colleagues, was really aimed at this: at developing a strategy. This is why I said that we have set up a forum that will later lead to an action plan for providing credit.
The aim is for our small and medium-sized enterprises to be competitive. For them to be competitive, there must be innovation, but innovation is impossible if no funds are earmarked for this purpose. Hence, my primary commitment to involving the banks - even the banks supplying credit. Many of them have committed themselves to doing this in the future. We are taking strong action, with stimulus from the Commission, involving banks and financial operators and also the European Investment Bank, which sent two vice-presidents to take part in the debate. The aim of this action is to achieve at least some of these objectives, in the conviction that small and medium-sized enterprises represent the best instrument today for emerging from the crisis and - as I said at the start of my speech - for preventing the economic and financial crisis from turning into a social crisis.
You can count on my total commitment to defending, protecting and supporting small and medium-sized enterprises - and that also applies to financial aspects - in the hope that they will be able to grow, and that new businesses will spring up, because our goal is still the same as ever: with a market economy that allows small and medium-sized enterprises to become increasingly competitive, we can create a genuine social policy, in the words of the Treaty of Lisbon.
I apologise to colleagues for the rather shortened Question Time because the previous debate overran by 25 minutes.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 20.30 and resumed at 21.00)